 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
            CYRIL DD ORAM, JR.,                               CASE NO. 18-5996 RJB
11
                                   Plaintiff,                 ORDER DENYING
12                                                            APPLICATION FOR COURT-
                    v.                                        APPOINTED COUNSEL AND
13                                                            ORDER TO SHOW CAUSE
            LOCKHEED MARTIN, GENERAL
14          DYNAMICS CORP., DOD
            INSPECTOR GENERAL,
15
                                   Defendants.
16

17          This matter comes before the Court on Plaintiff’s Application for Court-Appointed

18 Counsel. Dkt. 8. The Court has considered the application and the remainder of the file herein.

19          On November 29, 2018, Plaintiff, a pro se, filed the IFP application (Dkt. 1) and

20 proposed civil complaint (Dkt. 1-1). The Plaintiff’s IFP application was denied. Dkt. 2. The

21 Plaintiff paid the filing fee and his Complaint was filed. Dkt. 3. The Complaint references

22 several federal statutes and the U.S. Constitution. Dkt. 3. It alleges that the Plaintiff worked for

23 Lockheed Martin, or an affiliate, in the United Arab Emirates, and at some point, filed a labor

24 dispute claim. Id. Plaintiff asserts that his employment was improperly terminated, he was
     ORDER DENYING APPLICATION FOR COURT-
     APPOINTED COUNSEL AND ORDER TO SHOW
     CAUSE- 1
 1 denied certain benefits, and was forced to engage in litigation in the United Arab Emirates. Id.

 2 Plaintiff further asserts that General Dynamics Corp did nothing to transfer Plaintiff’s work visa

 3 in the United Arab Emirates and blocked his continued employment on a federal contract and on

 4 other federal contracts. Id. The Plaintiff maintains that the Department of Defense Inspector

 5 General refused to properly investigate his complaint and termination. Id. As a consequence of

 6 all the Defendants’ actions, the Plaintiff asserts that he was damaged. Id.

 7          In the pending motion, the Plaintiff moves for court-appointed counsel and for an

 8 extension of time to file the Joint Status Report and Discovery Plan (“JSR”), which is due today,

 9 May 6, 2019. Dkt. 8. The original deadline to file the JSR was April 11, 2019; the deadline was

10 extended at the Plaintiff’s request. Further, although this case was filed in November of 2018, it

11 does not appear that the Defendants have been served in accord with Fed. R. Civ. P. 4. The

12 Defendants have not appeared.

13          APPLICATION FOR COURT-APPOINTED COUNSEL: Pursuant to 42 U.S.C. §

14 2000e-5(f)(1), “[u]pon application by the complainant and in such circumstances as the court

15 may deem just, the court may appoint an attorney for such complainant….” In deciding whether

16 to appoint counsel in a Title VII case, the court assesses the applicant’s financial resources,

17 efforts the applicant has already made to secure counsel, and whether the claim has merit.

18 Bradshaw v. Zoological Society of San Diego, 662 F.2d 1301 (9th Cir. 1981). Further, under 28

19 U.S.C. § 1915(e)(1), the court may request an attorney to represent any person unable to afford

20 counsel. Under Section 1915, the court may appoint counsel in exceptional circumstances.

21 Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). To find exceptional circumstances,

22 the court must evaluate the likelihood of success on the merits and the ability of the petitioner to

23

24
     ORDER DENYING APPLICATION FOR COURT-
     APPOINTED COUNSEL AND ORDER TO SHOW
     CAUSE- 2
 1 articulate the claims pro se in light of the complexity of the legal issues involved. Weygandt v.

 2 Look, 718 F.2d 952, 954 (9th Cir. 1983).

 3      The Plaintiff’s motion for appointment of counsel (Dkt. 8) should be denied. While Plaintiff

 4 is having difficulty affording counsel and he states that he has made an effort to contact lawyers,

 5 he has not shown that his claims have merit or shown a likelihood of success on the merits.

 6 Further, the Plaintiff appears to be able to articulate his claims adequately in light of the legal

 7 issues involved. The circumstances of this case do not make appointment of counsel necessary or

 8 just, nor does the case present exceptional circumstances. The application for appointment of

 9 counsel (Dkt. 8) should be denied.

10      Plaintiff is informed that he is proceeding pro se in this matter. He is expected to comply

11 with the Federal Rules of Civil Procedure, the Local Rules for the United States District Court

12 for the Western District of Washington, and orders of this Court.

13          FAILURE TO SERVE THE DEFENDANTS. Pursuant to Fed. R. Civ. P. 4 (m), “[i]f a

14 defendant is not served within 90 days after the complaint is filed, the court – on motion or on its

15 own after notice to the plaintiff – must dismiss the action without prejudice against that

16 defendant or order that service be made within a specified time.”

17          It appears that the Defendants have not been served in accord with Fed. R. Civ. P. 4. The

18 Plaintiff should be ordered to either file proof of service of the Defendants or show cause, if any

19 he has, in writing, why this case should not be dismissed without prejudice under Fed. R. Civ. P.

20 4 (m) by May 31, 2019.

21          FAILUE TO FILE JSR AND MOTION FOR A CONTINUANCE. Fed. R. Civ. P.

22 16 (f)(1) provides that the court, on motion or on its own, may issue “any just orders including

23 those authorized by Fed. R. Civ. P. 37 (b)(2)(A)(ii)-(vii)” if a party “fails to obey a scheduling or

24
     ORDER DENYING APPLICATION FOR COURT-
     APPOINTED COUNSEL AND ORDER TO SHOW
     CAUSE- 3
 1 other pretrial order.” Under Fed. R. Civ. P. 37 (b)(2)(A)(v), the court may dismiss an action or

 2 proceeding in whole or in part for failure to obey a court order. Under Fed. R. Civ. P. 16 (b)(4),

 3 for good cause, the court may modify the scheduling order.

 4          Plaintiff moves for a continuance of the JSR deadline in this case “until after

 5 determination of this action” (Dkt. 8), which the Court should construe as a motion for a

 6 continuance of the JSR deadline until after a decision on the Plaintiff’s application for court-

 7 appointed counsel is issued. As above, the Plaintiff’s application for court-appointed counsel

 8 (Dkt. 8) should be denied.

 9      The deadline to file the JSR passes today. It appears that the Plaintiff has not properly served

10 the Defendants. It is the Plaintiff’s responsibility to initiate communications with the Defendants

11 needed to comply with the Court’s orders requiring a JSR, and he has not shown that he has done

12 so. In the interest of fully and fairly considering the issues raised in the case, however, the

13 Plaintiff’s motion for an extension of time to file the JSR (Dkt. 8) should be granted. The

14 Plaintiff should be ordered to either file a JSR or show cause, if any he has, in writing, why this

15 case should not be dismissed without prejudice under Fed. R. Civ. P. 16 (f)(1) and 37

16 (b)(2)(A)(v) by June 28, 2019.

17                                                ORDER

18          Therefore, it is hereby ORDERED that:

19              •   Plaintiff’s Application for Court-Appointed Counsel (Dkt. 8) IS DENIED, as to

20                  the appointment of counsel and GRANTED as to the motion for an extension of

21                  time to file the Joint Status Report and Discovery Plan.

22

23

24
     ORDER DENYING APPLICATION FOR COURT-
     APPOINTED COUNSEL AND ORDER TO SHOW
     CAUSE- 4
 1             •   The Plaintiff IS ORDERED to either file proof of service of the Defendants or

 2                 show cause, if any he has, in writing, why this case should not be dismissed

 3                 without prejudice under Fed. R. Civ. P. 4(m) by May 31, 2019; and

 4             •   The Plaintiff IS FURTHER ORDERED to either file a Combined Joint Status

 5                 Report and Discovery Plan or show cause, if any he has, in writing, why this case

 6                 should not be dismissed without prejudice under Fed. R. Civ. P. 16 (f)(1) and 37

 7                 (b)(2)(A)(v) by June 28, 2019.

 8         The Clerk is directed to send uncertified copies of this Order to all counsel of record and

 9 to any party appearing pro se at said party’s last known address.

10         Dated this 6th day of May, 2019.

11

12
                                         A
                                         ROBERT J. BRYAN
13                                       United States District Judge

14

15

16

17

18

19

20

21

22

23

24
     ORDER DENYING APPLICATION FOR COURT-
     APPOINTED COUNSEL AND ORDER TO SHOW
     CAUSE- 5
